Case 18-11798-BFK     Doc 42     Filed 08/22/19 Entered 08/22/19 12:36:50                Desc Main
                                 Document     Page 1 of 2

                              UNITED STATES BANKRUPTCY COURT
                                           FOR THE
                                EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

        In the Matter of:

        GURMEET DHARIWAL                                        Chapter 13

                            Debtor                              Case No. 18-11798-BFK

                                OBJECTION TO CLAIM
                           NOTICE OF OBJECTION TO CLAIM
                                        AND
                   NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

        To:    Ascentium Capital LLC                       Gurmeet Dhariwal
               c/o Melody G. Anderson, Esq.                8812 Ridge Hollow Ct.
               Wright Law Group, PLLC                      Springfield, VA 22152
               4470 W. Sunset Blvd., Ste. 90003
               Los Angeles, CA 90027                       Ashvin Pandurangi
                                                           Attorney for Debtor
               C T Corporation System                      AP Law Group, PLC
               Registered Agent for                        211 Park Ave.
               Ascentium Capital LLC                       Falls Church, VA 22046
               4701 Cox Rd., Ste. 285
               Glen Allen, VA 23060

               You have filed a claim in the amount of $70,392.96 (arrearage of $7,097.88) with
        a Court claim number of 12 in this Chapter 13 case.
               Thomas P. Gorman, Chapter 13 Trustee, has filed this objection to your filed claim
        and asks that the remaining balance be disallowed as it is a late filed claim.
               Your claim may be reduced, modified or eliminated. You should read these
        papers carefully and discuss them with your attorney, if you have one. (If you do not
        have an attorney, you may wish to consult one.)
               If you do not wish the court to grant the relief sought in the motion, or if you want
        the court to consider your views on the motion, then on or before five business days prior
        to the hearing date, you or your attorney must:
Case 18-11798-BFK     Doc 42    Filed 08/22/19 Entered 08/22/19 12:36:50              Desc Main
                               Document      Page 2 of 2
        Objection to Claim, page 2
        18-11798-BFK, Gurmeet Dhariwal
               File with the court a written response with supporting memorandum as required by
               Local Bankruptcy Rule 9013-1(H). Unless a written response and supporting
               memorandum are filed and served by the date specified, the Court may deem any
               opposition waived, treat the motion as conceded, and issue an order granting the
               requested relief without further notice or hearing. If you mail your response to the
               court for filing, you must mail it early enough so the court will receive it on or before
               five business days prior to the scheduled hearing. You must mail a copy to the
               persons listed below.

               Attend the hearing to be held on October 3, 2019 at 1:30 p.m. in Courtroom #1 on
               the 2nd floor, United States Bankruptcy Court, 200 South Washington Street,
               Alexandria, Virginia 22314. If no timely response has been filed opposing the relief
               requested, the court may grant the relief without holding a hearing.

               A copy of any written response must be mailed to the following persons:

                                      Thomas P. Gorman
                                      300 North Washington Street, Ste. 400
                                      Alexandria, VA 22314

                                      Clerk of the Court
                                      United States Bankruptcy Court
                                      200 South Washington Street
                                      Alexandria, VA 22314

               If you or your attorney do not take these steps, the court will decide that you do not
        oppose objection to your claim.

        Date: August 22, 2019                                ___/s/ Thomas P. Gorman _____
                                                             Thomas P. Gorman
                                                             Chapter 13 Trustee
                                                             300 N. Washington St.; Ste. 400
                                                             Alexandria, VA 22314
                                                             (703) 836-2226
                                                             VSB 26421

                                       CERTIFICATE OF SERVICE

               I hereby certify that I have this 22nd day of August, 2019, served via ECF to
        authorized users or mailed a true copy of the foregoing Objection to Claim, Notice of
        Objection, and Notice of Hearing to the parties listed in the heading hereof.


                                                             /s/ Thomas P. Gorman ________
                                                             Thomas P. Gorman
